Citation Nr: 0607985	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  94-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for dementia due to 
head trauma (formerly residuals of a left basilar fracture 
with organic personality syndrome), currently evaluated as 70 
percent disabling.

2. Entitlement to an increased evaluation for residuals of a 
brachial plexus injury, currently evaluated as 50 percent 
disabling.

3. Entitlement to an increased evaluation for residuals of 
fractures of the right tibia and fibula, currently evaluated 
as 10 percent disabling.

4. Entitlement to an increased evaluation for the residuals 
of bilateral mandibular fractures with right zygomaxillary 
complex fracture, currently assigned a noncompensable rating.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1986 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
statement of February 1998, the veteran's representative 
raises the issue of whether the veteran in unemployable based 
upon his service-connected disabilities.  His combined rating 
is currently 90 percent.  This issue is refered to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  The dementia due to head trauma is not productive of 
total occupational and social impairment.    

2.  The residuals of a brachial plexus injury are not 
productive of complete paralysis of the upper radicular 
group, the fifth and sixth cervicals. 

3.  Residuals of fractures of the right tibia and fibula are 
not productive of moderate right knee or ankle disability, 
flexion of the right leg limited to 30 degrees, extension of 
the right leg limited to 15 degrees, or marked limited motion 
of the right ankle. 

4.  The residuals of bilateral mandibular fractures with 
right zygomaxillary complex fracture are not productive of 
inter-incisal range 31 to 40 mm or range of lateral excursion 
limited 0 to 4 mm.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for 
dementia due to head trauma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § Part 4, 4.132, 
Diagnostic Code 9304 (1996); 38 C.F.R. §§ Part 4, 3.159, Part 
4, 4.7, 4.126, 4.130, Diagnostic Code 9304 (2005).  

2. The criteria for a rating in excess of 50 percent for 
residuals of a brachial plexus injury have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ Part 4, 
3.159, Part 4, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8510 
(2005).  

3.  The criteria for a rating in excess of 10 percent for 
residuals of fractures of the right tibia and fibula have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ Part 4, 3.159, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261, 5262, and 5270 (2005).  

4.  The criteria for a compensable rating for residuals of 
bilateral mandibular fractures with right zygomaxillary 
complex fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ Part 4, 3.159, Part 4, 4.7, 
4.40, 4.45, 4.150, Diagnostic Code 9905 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Dementia Due to Head Trauma

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

In an April 2005 rating decision, a 70 percent disability 
evaluation was awarded for dementia due to trauma pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9304, effective to the 
date of his initial claim, April 1, 1992.  

The veteran's claim was initially filed in April 1992.  Prior 
to November 7, 1996 the general rating formula for organic 
mental disorders, 38 C.F.R. § 4.132, Diagnostic Code 9304, 
provided a 100 percent rating if the medical evidence 
indicated impairment of intellectual functions, orientation, 
memory and judgment, and lability and shallowness of affect 
of such extent, severity, depth, and persistence as to 
produce total social and industrial inadaptability. 

In this circumstance, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
intent to the contrary. See Dudnick v. Brown, 10 Vet. App. 79 
(1997). 

After November 7, 1996, a 100 percent disability evaluation 
is applicable under 38 C.F.R. § 4.130, Diagnostic Code 9304 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


Medical evidence gathered by VA in 2005 shows the veteran has 
anxiety and depressive symptoms along with impaired judgment. 
The medical evidence also reveals impairment in thought 
process and communication. It has been clinically reported 
that the veteran has memory impairment in terms of his 
ability to recall previously learned information, and 
cognitive disturbance in the areas of executive functioning, 
including planning, organization, sequencing, and 
abstracting.  The veteran has completed a bachelor's degree 
and continues with advanced studies, and he is employed and 
he is married with children.  Clinically, it has been 
reported that his disability results in significant social 
and industrial impairment. Most recently, the veteran's 
Global Assessment of Functioning (GAF) score was 50.  At the 
time of his VA examination in 2005, he had maintained his 
position with the same employer for 12 months.  This evidence 
does not support a finding that the veteran is totally 
impaired based upon social and industrial inadaptability or 
total occupational and social impairment.  

Based on these findings, it must be concluded that the 
veteran's dementia due to brain trauma is not productive of 
either total social and industrial inadaptability or total 
occupational and social impairment (gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name), considering the old and the revised rating 
criteria. The veteran's dementia due to brain trauma 
disability does not approximate the criteria necessary for a 
higher disability evaluation.  38 C.F.R. §  4.7.  

The veteran has testified concerning his dementia due to 
brain trauma complaints and symptoms, yet as such, the 
veteran's opinion in this regard is of limited probative 
value as the record does not show he has special medical 
skill or competence.   Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The weight of the evidence is against 
the veteran's claim, and an increased evaluation for dementia 
due to brain trauma is not warranted.          

II.  Residuals of a Brachial Plexus Injury

The veteran is currently in receipt of a 50 percent 
disability evaluation for residuals of a brachial plexus 
injury under 38 C.F.R. § 4.124a , Diagnostic Code 8510. 
Diagnostic Code 8510 provides the highest evaluation 
available for the disability.   Under Diagnostic Code 8510, 
complete paralysis of the upper radicular group (fifth and 
sixth cervicals), with all shoulder and elbow movements lost 
or severely affected, hand and wrist movements not affected, 
warrants a 70 percent rating for the major extremity. 

The medical evidence shows that the veteran is right-hand 
dominant. In the recent past medical evidence shows reports 
of pain, weakness, and limitation of motion of the right arm. 
Physical examination findings in 2005 revealed significant 
limitation of motion of the right arm in all planes, with 
weakness and atrophy of the right arm musculature, and an 
absent right brachioradialis reflex.  It was reported in a 
1999 VA examination that there was no significant pain in the 
(right) shoulder on range of motion.  

At the January 2005 VA peripheral nerves medical examination 
continued complaints of right arm weakness and numbness were 
reported.  There was no reported history of flare-ups of a 
nerve condition.  It was reported that there was no motor 
function impairment or sensory deficit, and joint function 
was not affected by the nerve disorder.  The brachioradialis 
reflex was 2 plus.  The diagnosis was no current evidence of 
brachial plexus injury.    

Based on the foregoing, it is apparent that the criteria 
necessary for an increased rating for residuals of a brachial 
plexus injury have not been met. The veteran has use of his 
right arm, and most recently essentially normal right arm 
findings were reported. Medical evidence of complete 
paralysis of the upper radicular group is not shown. 

In reviewing the veteran's claim, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45. To the extent that 
these provisions are applicable to the Diagnostic Code 
considered, there is no objective evidence of additional 
functional loss due to pain, incoordination on use, weakness 
or fatigue beyond that already contemplated by the schedular 
diagnostic criteria. It has been specifically reported that 
there was no pain on motion of the right arm on objective 
demonstration. The veteran's testimony regarding his 
complaints and symptoms is of limited probative value. 
Espiritu.  The weight of the evidence is against the 
veteran's claim, and an increased evaluation for residuals of 
a brachial plexus injury is not warranted.  

III.  Residuals of Fractures of the Right Tibia and Fibula  

The veteran is in receipt of a 10 percent disability 
evaluation for residuals of a right tibia fracture, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5262 tibia and fibula 
impairment. Under Diagnostic Code 5262, a 20 percent 
evaluation is available for tibia and fibula malunion with 
moderate knee or ankle disability. 

Other potentially applicable diagnostic criteria pursuant to 
38 C.F.R. § 4.71a, includes Diagnostic Code 5260, where a 20 
percent disability evaluation is available for flexion of a 
leg limited to 30 degrees.  Diagnostic Code 5261 provides a 
20 percent disability evaluation for extension of a leg 
limited to 15 degrees.  Under Diagnostic Code 5271, a 20 
percent disability evaluation is available for marked limited 
motion of the ankle. 

VA medical examination records from April and June 1995 
report the veteran's complaints of bilateral leg pain. The 
physical examination revealed a bony prominence of the over 
the distal right leg. Range of motion of the right knee and 
ankle was described as normal. In November 1996 minimal 
muscle wasting was reported, and it was indicated there was a 
healed fracture of the right tibia and fibula.  An X-ray 
revealed old fractures of the distal shaft of the tibia and 
fibula.  A December 1999 VA medical examination of the joints 
revealed tenderness to palpation in tibial area, and slight 
anterior bowing. There was full range of motion of the right 
knee, and no pain on motion or gross neurological 
abnormality. Right ankle dorsiflexion was to 15 degrees, and 
plantar flexion was to 35 degrees. In the January 2005 VA 
peripheral nerves examination it was reported that there was 
no neurological injury to the right tibia.  

The medical evidence reveals some residual pathology 
associated with the tibia and fibula fractures.  However, 
there is no indication from the medical evidence that the 
residual tibia and fibula fractures is productive of moderate 
knee or ankle disability, flexion of a leg limited to 30 
degrees, extension of a leg limited to 15 degrees, or marked 
limited motion of the right ankle. Range of motion of the 
right knee has been described as normal, and there is only 
some limitation of motion of the right ankle.  

The Board has considered the regulatory provisions and case 
law that relate to functional loss due to pain, weakness or 
other musculoskeletal pathology. However, although the 
service-connected residuals of a right tibia and fibula 
fracture include subjective complaints of pain, clinically it 
has specifically been reported that there was no pain on 
motion shown, and the veteran's symptoms are contemplated by 
the 10 percent evaluation currently assigned for the 
disability.

Based on the foregoing, the weight of the evidence is against 
the veteran's claim and an increased evaluation for residuals 
of a fracture of the right tibia and fibula is not warranted.  

IV.  Bilateral Mandibular Fractures with Right Zygomaxillary 
Complex Fracture

The veteran is currently in receipt of a noncompensable 
disability evaluation for the residuals of bilateral 
mandibular fractures with right zygomaxillary complex 
fracture pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905, 
limited motion of the temporomandibular articulation. Under 
Diagnostic Code 9905, a 10 percent rating is available for 
inter-incisal range limited 31 to 40 millimeters (mm), and 
range of lateral excursion limited to 0 to 4 mm. 

A VA dental and oral examination was performed in January 
2005.  He complained of soreness and occasional discomfort 
when opening his jaw wide.  He did not chew tough foods to 
avoid the discomfort. The physical examination revealed that 
the maximum opening was 41 mm, without deviation.  Lateral 
excursion was up to 5 mm with canine guidance on the sides.  
A slight click was reported on opening the right TMJ 
(temporomandibular joint). The diagnosis was possible 
internal derangement right TMJ secondary; no gross functional 
impairment noted.  

The medical evidence does not reveal that the veteran's 
residuals of bilateral mandibular fractures with right 
zygomaxillary complex fracture, results in either inter-
incisal range 31 to 40 mm or range of lateral excursion 
limited 0 to 4 mm.  The Board has considered functional loss 
due to pain, weakness or other pathology. While some 
discomfort on chewing has been reported, medical evidence of 
any functional impairment attributable to the disability is 
not shown. The veteran's symptoms do not warrant a 
compensable evaluation based on functional loss.  

The weight of the evidence is against the veteran's claim, 
and a compensable evaluation for residuals of bilateral 
mandibular fractures with right zygomaxillary complex 
fracture is not warranted.

Notice and Assistance

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims. The law requires that when 
a complete or substantially complete application for benefits 
is filed, VA must notify a claimant and his or her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Notice must inform a claimant of (1) any information 
and evidence not of record needed to substantiate the claim; 
(2) what information VA will seek to provide; and (3) what 
information the claimant is expected to provide.  Under 
38 C.F.R. § 3.159(b)(1), VA must also ask the claimant to 
submit any pertinent evidence in his or her possession.  

The original rating decision on appeal was adjudicated in 
January 1994. Subsequent to remand by the Board, in April 
2004, the veteran was furnished notice complying with the 
notice requirements for his claims on appeal. The lack of any 
pre-decisional notice is not prejudicial. Sufficient notice 
was provided by the RO prior to the re-transfer and re-
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
have alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are on file and 
the RO has obtained all available post-service VA and private 
medical records that have been identified on the veteran's 
behalf.  The veteran has been afforded VA medical 
examinations for evaluation of his disabilities.  For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 4.7.   


ORDER

An increased evaluation for dementia due to head trauma is 
denied.

An increased evaluation for the residuals of a brachial 
plexus injury is denied.

An increased evaluation for the residuals of fractures of the 
right tibia and fibula is denied. 



An increased (compensable) evaluation for the residuals of 
bilateral mandibular fractures with right zygomaxillary 
complex fracture is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


